Title: To George Washington from Joseph Anderson, 11 June 1790
From: Anderson, Joseph
To: Washington, George



Sir,
New York 11th June 1790

Although I formerly had the Honor, of being personally presented to your Excellency, when an officer of the army of the United States—I apprehend my Charecter was not Sufficiently distinguished; to entitle me to your recollection at this distant period—I must therefore rely on your Benevolence, to pardon the liberty I now take, in offering to introduce myself to your Excellencys notice and Patronage, as a Candidate for the office of the Judge that is yet to be appointed in the new Government lately formed South of the Ohio—as an apology for my present Presumption, I wou’d beg leave to Suggest, that from the Close of the late war until the present period—I have never ask’d any appointment either from the United States or any individual State—Tho my health hath been much injured in the Service

of my Country—and have Sustain’d great Losses from ill reposed Confidence—My Peculiar Situation therefore compells me to Obtrude this application upon your Excellency, and that Consideration will I hope, plead my apology—I have long had a Determination to settle in one of the new States—But have for some time past, been ⟨prevented⟩ by sickness—My only Object or defence in that Country was the pursuit of my profession—and as I am at present determined to make the westward my place of permanent residence, the appointment herein Solicited wou’d render my situation there much more Elegible—To give a Sanction thereto I beg leave to offer for your Excellencys persual, Several Certificates relative to my Charecter as an officer—A Certificate of my having gone through a regular Course of Study of the Law—and also Certificates of my admission as an attorney in Several of the Supreme Courts of the United States—I have the honor to be acquainted with Mr Patterson Senator from New Jersey, and also with Mr Read Senator from the State of Delaware, to whom I wou’d beg leave to refer Your Excellency for any further information you may wish on the Subject—My place of residence Since I left the army, has been in the State of Delaware—I mention this for your Excellencys information as a Local Circumstance.
Shou’d your Excellency think proper to Honor me with the appointment, I Shall acknowledge it with gratitude—and endeavour to discharge the duty with that Integrity, which I trust, wou’d not disgrace the Honor so Confered. I am with great deference and respect your Excellencys—most obedt & Hble Servt

Jos: Anderson

